IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                                  October 18, 2013 Session

                   ALLISON JACOB v. ALEXIS PARTEE, ET AL.

                              Circuit Court for Shelby County
                                     No. CT-004519-10




                 No. W2013-01078-COA-R3-CV - Filed October 30, 2013


                               SEPARATE CONCURRENCE


        I concur fully in the result in this case as well as in the reasoning espoused to reach such.
However, I write separately to clarify this Court’s holding in Jacob I. The majority implies that
Jacob I required the filing of an appeal bond “with no monetary limit” to satisfy the requirements
of section 27-5-103. Such was not the holding in Jacob.

In Jacob, we held that section 27-5-103 requires “an appeal bond which secures all costs incurred
throughout the appeal, as opposed to an initial appeal filing fee[.]” Jacob I, 389 S.W.3d at 343.
Because the costs of the appeal are unknown at the time of commencing the appeal, the statute
requires a litigant to secure a bond to cover all court costs incurred throughout the appeal. The
statute does not require an unlimited bond as the bond amount is necessarily limited to the not-yet-
known court costs.




                                                              ALAN E. HIGHERS, P.J., W.S.